NO. 12-20-00197-CV
                             IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                          TYLER, TEXAS

IN RE:                                                  §

BARNEY DONALSON, JR.,                                   §       ORIGINAL PROCEEDING

RELATOR                                                 §

                                      MEMORANDUM OPINION
        Barney Donalson, Jr., acting pro se, filed this original proceeding to seek a writ of
mandamus requiring Respondent to place Donalson’s name on the ballot as a candidate for
Canton City Council. 1 We deny the writ.


                                               BACKGROUND
        According to his petition for writ of mandamus, Donalson is a minister employed by New
Beginnings Fellowship Church of Houston, Texas. Donalson moved to Canton, Texas to operate
a facility in Canton that the Church purchased for use as a worship center and homeless shelter. 2
        On January 16, 2020, Donalson signed an application to be placed on the City of
Canton’s general election ballot for a position on the city council. He swore that he had not been
finally convicted of a felony for which he had not been pardoned or had his full rights of
citizenship restored by other official action. On February 4, Respondent sent Donalson a letter,
which states, “Pursuant to Section 145.003(i) of the Texas Election Code, I am sending you this
written notice declaring you ineligible to run for City Council for the City of Canton, Texas.
Accordingly, your name will not be placed on the ballot for the general election[.]” The letter
explained that it had been brought to Respondent’s attention that Donalson is a convicted felon.

         1
           Respondent, Debra Johnson, is the secretary for the City of Canton, Texas. The City of Canton is the
Real Party in Interest.
        2
           The City sought and obtained a temporary injunction regarding the facility and Donalson appealed. That
appeal is currently pending with this Court.
Specifically, in 1986, Donalson pleaded guilty to twelve counts of arson set forth in four
indictments and was sentenced to fifty years in prison. The letter further states that Donalson
was subsequently convicted of retaliation and attempted escape. Respondent stated, “I am not
aware of you being pardoned by the Governor ‘or otherwise released from the resulting
disabilities.’ Accordingly, you are ineligible as a candidate for office.”
       The general election is currently scheduled for November 3, 2020. Donalson filed this
original proceeding on August 14.


                                 PREREQUISITES TO MANDAMUS
       Mandamus is an extraordinary remedy. In re Sw. Bell Tel. Co., L.P., 235 S.W.3d 619,
623 (Tex. 2007) (orig. proceeding). The Texas Supreme Court or an appellate court may issue a
writ of mandamus to compel the performance of any duty imposed by law in connection with the
holding of an election. TEX. ELEC. CODE ANN. § 273.061 (West 2020). Before a writ of
mandamus will issue, the relator must have a clear legal right to performance of the act he seeks
to compel. In re Peacock, 421 S.W.3d 913, 916 (Tex. App.—Tyler 2014, orig. proceeding).
Further, the duty of the officer sought to be compelled must be one clearly fixed and required by
the law, or the writ will not issue. Id. We may not resolve factual disputes in a mandamus
proceeding. Id.


                                  ENTITLEMENT TO MANDAMUS
       Donalson contends that Respondent exceeded her ministerial duty by engaging in
improper fact finding and declaring him ineligible to be placed on the ballot based solely on
public records indicating that he is a convicted felon. He seeks a writ of mandamus ordering
Respondent to place his name on the ballot.
Delay in Filing Mandamus
       Before reaching the merits of Donalson’s complaint, we first address the delay between
the February letter declaring him ineligible and his filing of this original proceeding.
       Mandamus is an extraordinary remedy and not an absolute right. See Rivercenter Assocs.
v. Rivera, 858 S.W.2d 366, 367 (Tex. 1993). “Although mandamus is not an equitable remedy,
its issuance is largely controlled by equitable principles.” Id. “One such principle is that
‘equity aids the diligent and not those who slumber on their rights.’” Id. (quoting Callahan v.

                                                  2
Giles, 137 Tex. 571, 576, 155 S.W.2d 793, 795 (1941)). “Thus, delaying the filing of a petition
for mandamus relief may waive the right to mandamus unless the relator can justify the delay.”
In re Int’l Profit Assocs., Inc., 274 S.W.3d 672, 676 (Tex. 2009) (orig. proceeding) (per
curiam). Delay alone is insufficient; injury or prejudice must also be established. In re Mabray,
355 S.W.3d 16, 22 (Tex. App.—Houston [1st Dist.] 2010, orig. proceeding).                          Whether
mandamus is barred by the delay is a question of fact that we determine by considering all the
circumstances in each case. Id. at 22-23.
        Here, Donalson did not file his petition for writ of mandamus with this Court until
August 14, 2020, just over six months from Respondent’s February 4 letter. Donalson offers no
explanation as to why he did not file a petition for writ of mandamus with this Court at an earlier
date. 3 Nevertheless, Respondent also does not mention the delay and, consequently, asserts no
allegation that she or the City would be harmed if we address the merits of Donalson’s petition.
Additionally, the balloting materials for voting by mail shall be mailed to voters on or before the
forty-fifth day before election day. See TEX. ELEC. CODE ANN. § 86.004(b) (West 2020). The
election is scheduled for November 3, 2020; thus, balloting materials must be mailed by
September 19.        See id.; see also https://www.sos.state.tx.us/elections/laws/advisory2020-
17.shtml#September19. Accordingly, the forty-five-day deadline has not yet expired. Under
these circumstances, we will proceed with addressing the merits of Donalson’s petition.
Applicable Law
        To be eligible to be a candidate for, or elected or appointed to, a public elective office in
this state, a person must have not been finally convicted of a felony from which the person has
not been pardoned or otherwise released from the resulting disabilities. TEX. ELEC. CODE ANN.
§ 141.001(a)(4) (West 2020); TEX. ATT’Y GEN. OP., No. KP-0251, 2019 WL 2283183, at *2
(2019) (Section 141.001(a)(4) “recognizes only two methods for a convicted felon to be eligible
to hold public office: a pardon or being released from the disability to hold public office”).
When presented with an application for a place on the ballot or another public record containing
information pertinent to a candidate’s eligibility, the appropriate authority, in this case the
Canton City Secretary, shall promptly review the record. TEX. ELEC. CODE ANN. §§ 143.006(a),
145.003(g) (West 2020). A candidate may be declared ineligible only if: (1) the information on

        3
           We recognize that the COVID-19 pandemic began during the six months preceding the filing of this
original proceeding. This Court, however, remained open to accept filings. Thus, we are unaware of any reason
why the pandemic would have prevented Donalson from pursuing mandamus relief at an earlier date.
                                                     3
the candidate’s application for a place on the ballot indicates that the candidate is ineligible for
the office; or (2) facts indicating that the candidate is ineligible are conclusively established by
another public record. Id. § 145.003(f).    “[P]ublic records must leave no factual dispute
concerning the conclusiveness of ineligibility.” Tex. Democratic Party v. Benkiser, 459 F.3d
582, 592 (5th Cir. 2006). If the authority determines that the record establishes ineligibility, the
authority shall declare the candidate ineligible and shall promptly give written notice of the
declaration of ineligibility to the candidate. TEX. ELEC. CODE ANN. § 145.003(g), (i).
       In a mandamus proceeding, we look solely to the public records that were before the
authority and the statutes governing eligibility to determine whether mandamus relief is
warranted. See In re Wooten, No. 05-19-01499-CV, 2019 WL 6728376, at *2 (Tex. App.—
Dallas Dec. 11, 2019, orig. proceeding) (mem. op.) (per curiam). “To the extent there are any
factual disputes as to a candidate’s eligibility, they must be resolved in accordance with the
comprehensive statutory regime governing injunctive relief to prevent violations of the Election
Code, rather than in a mandamus proceeding.” Id.; see TEX. ELEC. CODE ANN. § 273.081 (West
2020) (“A person who is being harmed or is in danger of being harmed by a violation or
threatened violation of this code is entitled to appropriate injunctive relief to prevent the
violation from continuing or occurring”).
Analysis
       The mandamus record demonstrates that on January 31, 2020, the Canton City Attorney
emailed several appellate court cases, involving Donalson, to Respondent.             Those cases
demonstrate that Damon Downs, also known as Donalson, pleaded guilty to twelve counts of
arson and was effectively sentenced to fifty years in prison. See Downs v. State, Nos. C14-86-
00339-CR, A14-86-00340-CR, B14-86-00341-CR, C14-86-00342-CR, 1987 WL 10549, at *1
(Tex. App.—Houston [14th Dist.] May 7, 1987, no writ) (op., not designated for publication);
see also Donalson v. State, Nos. 14-08-00496-CR, 14-08-00497-CR, 14-08-00498-CR, 14-08-
00499-CR, 2008 WL 2574432, at *1 (Tex. App.—Houston [14th Dist.] June 26, 2008, no pet.)
(mem. op., not designated for publication) (per curiam). The Fourteenth Court of Appeals
affirmed his convictions. Downs, 1987 WL 10549, at *1; see Donalson, 2008 WL 2574432, at
*1. Donalson subsequently sued his trial counsel, but the trial court dismissed the lawsuit. See
Donalson v. Martin, No. 14-01-00977-CV, 2003 WL 22145667, at *1 (Tex. App.—Houston
[14th Dist.] Sept. 18, 2003, no pet.) (mem. op. on reh’g). On appeal, the Fourteenth Court of

                                                 4
Appeals held that dismissal was appropriate because Donalson had no arguable basis in law for
his fraud claims against counsel, given that he had not been exonerated of his crime through
direct appeal or postconviction relief. Id. at *4. In addition to the arson convictions, Donalson
has been convicted of retaliation and attempted escape. See Donalson ex rel. Donalson v.
Eason, No. Civ.A. 1:02-CV-220-C, 2003 WL 21281656, at *1 (N.D. Tex. May 29, 2003) (order)
(recognizing that Donalson is in the custody of TDCJ “pursuant to state court convictions and
sentences imposed in 1986 for the felony offenses of arson, retaliation, and attempted escape”);
see also Downs v. State, No. 01-02-00252-CR, 2002 WL 1481250, at *1 (Tex. App.—Houston
[1st Dist.] July 11, 2002, no pet.) (mem. op., not designated for publication) (per curiam); Downs
v. State, No. 01-86-00811-CR, 1987 WL 8744, at *1 (Tex. App.—Houston [1st Dist.] Apr. 2,
1987, no writ) (op.; not designated for publication). In 2008, Donalson attempted to appeal from
the denial of his application for writ of habeas corpus, in which he maintained that his sentences
for the arson convictions were discharged on November 20, 2005 and sought habeas relief from
the collateral consequences of his convictions. Donalson, 2008 WL 2574432, at *1. The
Fourteenth Court of Appeals dismissed the appeals. Id.
       These appellate court opinions constitute public records. See TEX. GOV’T CODE ANN.
§ 552.022(a)(12) (West 2012) (“final opinions, including concurring and dissenting opinions,
and orders issued in the adjudication of cases” is a category of public information); see also
MasterGuard, L.P. v. Eco Tech. Int’l, L.L.C., 441 S.W.3d 367, 371 (Tex. App.—Dallas 2013,
no pet.). According to Donalson, however, these records do not conclusively establish his
ineligibility, specifically with respect to whether he has been pardoned or otherwise released
from the resulting disabilities of his convictions. To support his contention, he cites Jefferson-
Smith v. City of Houston, No. 01-20-00136-CV, 2020 WL 4589745 (Tex. App.—Houston [1st
Dist.] Aug. 11, 2020, no pet. h.) (mem. op.).
       Jefferson-Smith sought to prevent her opponent, Bailey, from participating in the run-off
election based on the contention that Bailey was a convicted felon and ineligible to hold a
position on the Houston City Council. Jefferson-Smith, 2020 WL 4589745, at *1. On appeal,
Jefferson-Smith argued that the outcome of the election was affected because an election official,
the Mayor of Houston, made a “mistake” by refusing to administratively declare Bailey
ineligible and that, consequently, illegal votes were cast and counted for Bailey. Id. at *3. This
contention required the appellate court to decide whether the trial court abused its discretion in

                                                5
finding that Jefferson-Smith failed to present the Mayor’s Office with a “public record” that
“conclusively established” that Bailey was ineligible to serve on the Houston City Council. Id.
The First Court of Appeals explained that “if the documentation presented to the election official
leaves a fact question to be determined, the fact at issue has not been ‘conclusively established.’”
Id. at *4.
        Jefferson-Smith had presented the following documents to show Bailey’s ineligibility:


               (1) A 2007 Judgment showing that Bailey was convicted of first-degree felony theft;
               (2) Bailey’s affidavit, which she filed in conjunction with her Application for a Place on
               the City of Houston November 5, 2019 General Election Ballot, asserting that she had not
               “been finally convicted of a felony for which I have not been pardoned or had my full
               rights of citizenship restored by other official action.”
               (3) Bailey’s affidavit from the parallel injunction proceeding, in which Bailey stated: “I
               acknowledge that I was convicted of a felony but my disability has been removed based
               upon me completing my sentence and having my voting rights restored”;
               (4) a May 22, 2019 Attorney General Opinion, which opines that “the automatic
               restoration of the right to vote to a convicted felon through the completion of his or her
               sentence does not also restore his or her eligibility to hold public office”; and
               (5) Bailey’s file from the Texas Department of Criminal Justice.
Id. In reviewing these documents, the appellate court stated that the first document conclusively
established that Bailey has a felony conviction, but failed to address whether she had “not been
pardoned or otherwise released from the resulting disabilities.” Id. The second document, on its
face, showed that Bailey had not “been finally convicted of a felony for which I have not been
pardoned or had my full rights of citizenship restored by other official action.” Id. The court
explained that, even if erroneous, the document would not conclusively establish Bailey’s
ineligibility and, at best, it contradicted Jefferson-Smith’s assertion of Bailey’s ineligibility. Id.
The third document again established that Bailey is a convicted felon, and added the information
that she completed her sentence and had her voting rights restored, but said nothing about
whether Bailey had “been pardoned or otherwise released from the resulting disabilities.” Id. at
*5. The fourth document established only that the completion of a sentence and the restoration
of voting rights after a felony conviction did not also show one’s eligibility to hold public office.
Id. The court stated, “This document, even if we accept its legal conclusion, says nothing about
Bailey and whether she has ‘been pardoned or otherwise released from the resulting
disabilities.’” Id. And the fifth document showed nothing more than Bailey’s felony conviction.
Id. The First Court concluded that none of these records conclusively established that Bailey had

                                                      6
“been finally convicted of a felony from which the person has not been pardoned or otherwise
released from the resulting disabilities” because, while the documents established that she is a
convicted felon, they do not address whether she has “been pardoned or otherwise released from
the resulting disabilities.” Id. Consequently, a fact question existed as to whether Bailey had
been pardoned and the Mayor had no authority to consider that question. Id.
       The court declined Jefferson-Smith’s request that it consider admissions by Bailey that
she had never sought a pardon, which she made during a parallel injunction proceeding. Id. at
*6.   This was because notice to the City of Houston’s attorneys in a separate injunction
proceeding is not sufficient notice to the election official, i.e., the Mayor, in an administrative,
non-judicial procedure for disqualification. Id.
       According to the appellate court, “[b]ecause fact-finding is often required to determine
whether a contestee has been pardoned, an injunction may be [a] more appropriate vehicle in
which to challenge a candidate’s ineligibility based on a felony conviction rather than by
administrative declaration of ineligibility.” Id. at *5. By pursuing an administrative declaration
of ineligibility, Jefferson-Smith chose a vehicle that permitted no fact-finding. Id. The appellate
court held that because the documents that Jefferson-Smith presented to the Mayor’s Office
presented a fact question—whether Bailey has been pardoned or otherwise relieved of her
disabilities—that the Mayor had no authority to resolve, the Mayor had no “duty imposed by
law” to declare Bailey ineligible and made no “mistake” in declining to do so. Id. at *6. Thus,
the trial court did not abuse its discretion in denying Jefferson-Smith’s election contest, which
rested on her assertion that the Mayor had made such a “mistake.” Id.
       Unlike in Jefferson-Smith, the public records in this case do contain evidence
conclusively establishing that Appellant has not been pardoned or otherwise released from the
resulting disabilities. In affirming the dismissal of Donalson’s lawsuit against his trial counsel,
the Fourteenth Court of Appeals expressly recognized that “Nowhere in his pleadings does
[Donalson] purport that he has been exonerated of guilt through direct appeal or collateral attack
on the conviction.”     Donalson, 2003 WL 22145667, at *3.            Because Donalson had not
been “exonerated of his crime through direct appeal or post conviction relief,” his claims against
trial counsel had no arguable basis in law. Id. at *3-4. And while Donalson attempted to appeal
from the denial of his request for habeas relief from the collateral consequences of his arson
convictions, those appeals were dismissed in 2008. Donalson, 2008 WL 2574432, at *1.

                                                   7
        Donalson, however, contends that Respondent ignored other public records subsequent to
2008, such as his certificate of discharge from the Texas Department of Criminal Justice and a
hearing at which he was “granted restoration of his civil rights for purposes of continuing
governmental employment.” 4           Completing one’s sentence does not amount to release from
resulting disabilities. See Rubio v. Campirano, No. 13-08-00345-CV, 2011 WL 1745186, at *5
(Tex. App.—Corpus Christi Mar. 17, 2011, pet. denied) (mem. op.); see also TEX. ATT’Y GEN.
OP., No. KP-0251, 2019 WL 2283183, at *2 (Section 141.001(a)(4) does not “automatically
restore a convicted felon’s eligibility to hold public office upon the completion of the
individual’s sentence”). And with respect to the hearing, Donalson did not provide this Court
with either a record of that hearing or an order demonstrating that he has been released from the
disability to hold public office. As the party seeking mandamus relief, Donalson bears the
burden of demonstrating his entitlement to the relief requested, which includes providing this
Court with a sufficient mandamus record. See Walker v. Packer, 827 S.W.2d 833, 837 (Tex.
1992); see also In re Fox River Real Estate Holdings, Inc., 577 S.W.3d 555, 558 (Tex. App.—
Houston [14th Dist.] 2018, orig. proceeding) (per curiam); In re Blakeney, 254 S.W.3d 659, 661
(Tex. App.—Texarkana 2008, orig. proceeding).
        In our review on mandamus, we are constrained to the limited mandamus record before
us and we are not permitted to expand the record by embarking on a fact finding mission, nor are
we to engage in speculation as to whether facts outside the record could exist that would impact
Donalson’s eligibility. See Wooten, 2019 WL 6728376, at *2. Because the public records that
were before Respondent conclusively establish that Donalson has not been pardoned or
otherwise released from the disability of holding office, Respondent was required to declare
Donalson ineligible and is under no duty to place his name on the ballot. See TEX. ELEC. CODE
ANN. §§ 141.001(a)(4), 145.003(g).              Accordingly, Donalson has no clear legal right to
performance of the act he seeks to compel. See Peacock, 421 S.W.3d at 916.


        4
          An individual convicted of certain federal offenses and offenses under the laws of another country may
submit an application for restoration of any civil rights forfeited under the laws of Texas as a result of the
conviction. TEX. CODE CRIM. PROC. ANN. art. 48.05 (West 2018). Additionally, “[i]n all criminal cases, except
treason and impeachment, the Governor shall have power, after conviction or successful completion of a term of
deferred adjudication community supervision, on the written signed recommendation and advice of the Board
of Pardons and Paroles, or a majority thereof, to grant reprieves and commutations of punishments and pardons; and
upon the written recommendation and advice of a majority of the Board of Pardons and Paroles, he shall have the
power to remit fines and forfeitures.” Id. art. 48.01(a) (West 2018).

                                                        8
                                                  DISPOSITION
         Because Donalson has not shown himself entitled to mandamus relief, we deny his
petition for writ of mandamus. Because of the time constraints on this action, we will entertain
no motion for rehearing.


                                                                BRIAN HOYLE
                                                                   Justice



Opinion delivered September 9, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          9
                                    COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT



                                     SEPTEMBER 9, 2020

                                      NO. 12-20-00197-CV



                                 BARNEY DONALSON, JR.,
                                        Relator
                                          V.

                                      DEBRA JOHNSON,
                                         Respondent


                                    ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by
Barney Donalson, Jr.; who is the relator in appellate cause number 12-20-00197-CV. Said
petition for writ of mandamus having been filed herein on August 14, 2020, and the same having
been duly considered, because it is the opinion of this Court that the writ should not issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby denied.
                   Brian Hoyle, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                10